      Case 4:20-cv-00217-AW-MAF Document 5 Filed 04/29/20 Page 1 of 14



                IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF FLORIDA
                        TALLAHASSEE DIVISION

JULIE BAROODY, and                        )
WILLIAM B. FARMER,                        )
                                          )
       Plaintiffs,                        )
                                          )
v.                                        )   Case No.: 4:20-cv-217-AW-MAF
                                          )
CITY OF QUINCY, FLORIDA,                  )
KEITH A. DOWDELL, in his official         )
capacity as Commissioner and Mayor of the )
City of Quincy, RONTE R. HARRIS, in his )
official capacity as Commissioner and     )
Mayor Pro-Tem of the City of Quincy, and )
ANGELA G. SAPP, in her official capacity )
as Commissioner of the City of Quincy,    )
                                          )
       Defendants.                        )
                                          )

       PLAINTIFFS’ NOTICE OF FILING RETURNS OF SERVICE

      Plaintiffs, Julie Baroody and William B. Farmer, by and through

the undersigned counsel, hereby files the Returns of Service of Summons

and Complaint for Injunctive and Declaratory Relief served on the following

person, date, and time:

Name                                              Date Served
City of Quincy                                    4/29/20
Keith A. Dowdell                                  4/29/20
Ronte R. Harris                                   4/29/20
Angela G. Sapp                                    4/29/20
       Case 4:20-cv-00217-AW-MAF Document 5 Filed 04/29/20 Page 2 of 14



        DATED this 29th day of April, 2020.

                                         Respectfully submitted,

                                         ANDREWS LAW FIRM
                                         822 North Monroe Street
                                         Tallahassee, Florida 32303
                                         T: (850) 681-6416 / F: 681-6984

                                         /s/ Ryan J. Andrews
                                         RYAN J. ANDREWS (FBN 0104703)
                                         ryan@andrewslaw.com

                                         /s/ David A. Weisz__________  __________
                                         DAVID A. WEISZ (Pro Hac Vice Forthcoming 1)
                                         STEVEN R. ANDREWS (FBN 0263680)
                                         steve@andrewslaw.com
                                         service@andrewslaw.com
                                         Counsel for Plaintiffs




1
 David Weisz, Esq. is a lawyer registered to practice law in the State of Georgia. Further, Mr. Weisz has
passed The Florida Bar and is awaiting receipt of his letter from the Bar with his approval to be notarized
and submitted to the Florida Bar.


                                                  –2–
Case 4:20-cv-00217-AW-MAF Document 5 Filed 04/29/20 Page 3 of 14
Case 4:20-cv-00217-AW-MAF Document 5 Filed 04/29/20 Page 4 of 14
Case 4:20-cv-00217-AW-MAF Document 5 Filed 04/29/20 Page 5 of 14
Case 4:20-cv-00217-AW-MAF Document 5 Filed 04/29/20 Page 6 of 14
Case 4:20-cv-00217-AW-MAF Document 5 Filed 04/29/20 Page 7 of 14
Case 4:20-cv-00217-AW-MAF Document 5 Filed 04/29/20 Page 8 of 14
Case 4:20-cv-00217-AW-MAF Document 5 Filed 04/29/20 Page 9 of 14
Case 4:20-cv-00217-AW-MAF Document 5 Filed 04/29/20 Page 10 of 14
Case 4:20-cv-00217-AW-MAF Document 5 Filed 04/29/20 Page 11 of 14
Case 4:20-cv-00217-AW-MAF Document 5 Filed 04/29/20 Page 12 of 14
Case 4:20-cv-00217-AW-MAF Document 5 Filed 04/29/20 Page 13 of 14
Case 4:20-cv-00217-AW-MAF Document 5 Filed 04/29/20 Page 14 of 14
